Per Curiam.
Alicia Ann Ensrud appeals from the judgment of the district court for Buffalo County entered in a proceeding to dissolve the marriage of Alicia Ensrud and David Ensrud.
The district court granted custody of Sara Marie Ensrud, the parties’ minor child, to David Ensrud, subject to Alicia *378Ensrud’s right of reasonable visitation of Sara Marie Ensrud. The district court also ordered that Alicia Ensrud pay $127 monthly as child support for Sara Marie Ensrud.
Under our standard of review in dissolution cases, we have completed a de novo review of the record to determine if the district court abused its discretion in the matters of child custody and child support. See King v. King, 231 Neb. 990, 438 N.W.2d 796 (1989). We find no abuse of discretion and, therefore, affirm the district court’s orders on child custody and child support for Sara Marie Ensrud.
Alicia Ensrud also assigns as error the district court’s failure to transfer the proceedings to the district court for Scotts Bluff County, Nebraska. However, Alicia Ensrud fails to point out any prejudice from the refusal to transfer the proceedings, and we find no abuse of discretion in the district court’s not transferring the proceedings as requested by Alicia Ensrud. See Bittner v. Miller, 226 Neb. 206, 410 N.W.2d 478 (1987).
The judgment of the district court is affirmed.
Affirmed.